 

Exhibit 10.03

 

RESALE AND RELEASE AGREEMENT

 

This Resale and Release Agreement (this “Agreement”) is made and effective as of
April 21, 2020 between and among H/Cell Energy Corporation (“HCCC or the
Company”) on the one hand, and PVBJ, Inc. (“PVBJ”), a New Jersey corporation,
Benis Holdings, LLC, a Pennsylvania Limited Liability Company (“Benis LLC”), and
Paul V. Benis, Jr. (“Paul Benis”) on the other hand. The Company, PVBJ, Benis
LLC and Paul Benis are referred to herein collectively as the “Parties” and
sometimes individually as a “Party”. The “Closing Date” shall be April 21, 2020
once all Parties have duly and properly executed this Agreement.

 

WHEREAS, Paul Benis is the Managing Member of Benis LLC.

 

WHEREAS, on February 1, 2018, the Company entered into a Stock Purchase
Agreement by and among the Company, PVBJ, and Benis LLC (the “Purchase
Agreement”).

 

WHEREAS, pursuant to the Purchase Agreement, the Company acquired all of the
issued and outstanding capital stock of PVBJ (the “PVBJ Stock”) from Benis LLC
for the following Cash and Common Stock consideration: (i) $221,800.00 (the
“Cash Purchase Price”) and (ii) 444,445 shares of the Company’s common stock
(the “Acquisition Shares”).

 

WHEREAS, pursuant to the Purchase Agreement, the Acquisition Shares were issued
at closing of the Purchase Agreement; the Cash Purchase Price was to be paid to
Benis LLC from positive earnings before interest and taxes (“EBIT”) of PVBJ with
Benis LLC to receive 50% of the positive EBIT achieved of PVBJ until such time
as Benis LLC has received the full Cash Purchase Price (the “Positive Earnings
Criteria”).

 

WHEREAS, PVBJ never accomplished the Positive Earnings Criteria.

 

WHEREAS, upon acquiring PVBJ, PVBJ became the Company’s wholly-owned subsidiary.

 

WHEREAS, subsequent to the acquisition of PVBJ as the Company’s wholly-owned
subsidiary, PVBJ executed a Promissory Note on March 10, 2020 whereby Thermo
Communications Funding, LLC (“Thermo”) became a lending facility for PVBJ (the
“Note”).

 

WHEREAS, in connection with the acquisition of PVBJ, the Company entered into an
employment agreement with Paul Benis to serve as the Company’s Executive Vice
President for a period of three years at an annual salary of $150,000, which
agreement expires on January 31, 2021 (the “Employment Agreement”) .

 

WHEREAS, the Company wishes to sell 100% of PVBJ Stock back to Benis LLC for the
consideration set forth in Items 1 to 6 below.

 

WHEREAS, Benis LLC wishes to purchase 100% of the PVBJ Stock from the Company
for the consideration set forth in Items 1 to 6 below.

 

WHEREAS, the Closing Date shall represent the date upon which all of the
respective obligations of the Parties as set forth herein will be met.

 

NOW THEREFORE, In consideration of the mutual covenants and agreements
hereinafter set forth and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the WHEREAS clauses above are
agreed to as well as the following specific terms:

 

1. Positive Earnings Criteria

 

Term 2.1 of the Purchase Agreement provides that the Company shall pay (in
addition to the Acquisition Shares) the Cash Purchase Price, for the PVBJ Stock
of $221,800. Benis LLC agrees to apply the $221,800 due from the Company to the
purchase of PVBJ as consideration thereof.

 

2. Remaining Salary

 

Paul Benis agrees to apply the remaining salary due to him pursuant to the
Employment Agreement, as prorated from the Closing Date to the expiration date
of the Employment Agreement (January 31, 2021), to the purchase of PVBJ by Benis
LLC as additional consideration thereof. The Company shall not have any further
salary obligation to Paul Benis beyond the Closing Date. Paul Benis shall be
deemed to have resigned as an executive officer of the Company on the Closing
Date.

 

1

 

 

3. Assumption of Thermo Lending Facility

 

As additional consideration for the purchase of PVBJ by Benis LLC, PVBJ shall
continue to be responsible for the Note even though the debt was incurred while
PVBJ was owned by the Company. In connection with the Note, Andrew Hidalgo
executed a certain Limited Recourse Guaranty dated August 21, 2018 (the “Hidalgo
Guaranty”). The Parties shall cause Thermo to do the following (the “Thermo
Undertakings”): (a) consent to the sale to Benis LLC of the Company’s interest
in PVBJ and (b) cancel the Hidalgo Guaranty and, if required by Thermo, replace
it with a guaranty to be executed by Paul Benis in form and substance the same
as the Hidalgo Guaranty; provided that if the Thermo Undertakings have not
occurred by the Closing Date, the Parties acknowledge and agree that they will
use their best efforts to cause the Thermo Undertakings to be fully and finally
addressed and completed as soon as practicable after the Closing Date. .

 

4. Payment of Certain Liabilities

 

The Company represents and warrants that (a) the April 1, 2020 PVBJ balance
sheet (a copy of which is attached as Exhibit “A”) is true, correct and complete
in all respects and that there are no undisclosed liabilities; (b) there are no
intercompany obligations owing by PVBJ to the Company (the “Intercompany
Debts”); and (c) PVBJ does not and will not have to recognize any forgiveness or
cancellation of debt income to the extent that any of said Intercompany Debts
have been forgiven. Notwithstanding anything to the contrary contained in this
Agreement, the Company shall be responsible for payment from Company funds
(i.e., not from cash, funds or receipts of PVBJ) of the costs associated with
the preparation of the PVBJ 2019 corporate tax returns, along with any tax
liabilities owing by PVBJ in relation to the 2019 tax return. All other PVBJ
liabilities will transfer to Benis LLC on the Closing Date.

 

5. Representations and Warranties

 

Effective as of the Closing Date, each of the Company and Benis LLC represents
and warrants to the other as follows:

 

(a) The execution of this Agreement and the delivery hereof, and the sale
contemplated herein, have been or will be prior to the Closing Date, duly
authorized by all necessary corporate action. Each Party has the full legal
right, power and authority to execute, deliver and carry out the terms and
provisions of this Agreement, and this Agreement has been duly and validly
executed and delivered and constitutes a valid and binding obligation
enforceable in accordance with its terms.

 

(b) After the Closing Date, PVBJ shall continue to own all of its assets free
and clear of all liens, claims or encumbrances (except for the lien held by
Thermo) and be responsible for all of its liabilities except as otherwise set
forth in this Agreement.

 

(c) Effective as of the Closing Date, the Company is transferring to Benis LLC
its entire ownership interest in PVBJ (the “PVBJ Shares”), which consists of
100% of the issued and outstanding shares of PVBJ, free and clear of all liens,
claim or encumbrances of any kind. The Company represents that the PVBJ Shares
are not certificated, accordingly, the transfer thereof shall be deemed to have
occurred as of the Closing Date.

 

6. Mutual Release – Release of the Parties

 

Except as set forth in this Agreement, the Parties mutually agree to release one
another and hereby discharge and release the other party and their respective
current and former officers, directors, employees, shareholders, note holders,
attorneys, assigns, agents, representatives, predecessors and successors in
interest, from any and all claims, demands, obligations, or causes of action,
known or unknown, heretofore or hereafter arising out of, connected with, or
incidental to the Purchase Agreement and any understandings, arrangements or
other agreements, verbal or written, related thereto.

 

7. Status of Purchase Agreement and Closing Documents

 

The Parties acknowledge and agree that the intent of this Agreement is to place
the Parties status quo ante except for any agreements and undertakings set forth
in this Agreement to the contrary. As a result, the Parties further acknowledge
and agree that they have no rights or responsibilities under the Purchase
Agreement and closing documents dated February 1, 2018, as may have been
amended, the Employment Agreement and any other documents or agreement entered
into in connection therewith.

 

2

 

 

8. Further Assurances

 

The Parties each agree to execute and deliver such other documents or agreements
and to take such other action as may be reasonably necessary or desirable for
the implementation of this Agreement and the consummation of the transactions
contemplated hereby, including, without limitation, facilitating the removal of
any and all restrictions on the Acquisition Shares.

 

9. No Admission of Liability

 

It is understood and agreed that this Agreement was negotiated to resolve all
outstanding issues between the Parties. The Parties agree that this Agreement
was never intended and shall never constitute nor be construed as an admission
of any liability or wrongdoing by any Party.

 

10. Legal Advice

 

The parties received independent legal advice from their attorneys with respect
to the advisability of making this Agreement.

 

11. Non-Disparagement

 

The Parties agree that they shall take no action that is inimical to the best
interests of their counter-party respectively, including but not limited to:
publishing material that disparages or makes any negative comments whatsoever
about the other party, any Releases, to any person, entity, or the media be it
orally, in writing, via e-mail or otherwise; participating in interviews or
publishing press releases regarding this Agreement except as may be required by
law, rule or regulation.

 

12. Meaning of Terms

 

When necessary herein, all terms used in the singular shall apply to the plural,
and vice versa, and all terms used in the masculine shall apply to the neuter
and feminine genders, and vice versa. The headings of paragraphs of this
Agreement are inserted solely for convenience of reference and are not a part of
and are not intended to govern, limit or aid in the construction of any term or
provision hereof.

 

13. Entire Agreement

 

This Agreement is intended to be the sole, integrated understanding and
agreement of the parties hereto with respect to all matters addressed herein,
and may not be modified except by a writing executed by all parties.

 

14. Counterparts.

 

This Agreement may be executed in counterparts, each of which shall be deemed an
original, but all of which together shall be deemed to be one and the same
agreement. A signed copy of this Agreement delivered by facsimile, e-mail or
other means of electronic transmission shall be deemed to have the same legal
effect as delivery of an original signed copy of this Agreement.

 

[signature pages appear on next page]

 

3

 

 

The Parties have caused this agreement to be executed on the date first set
forth above.

 

H/CELL ENERGY CORPORATION         By:       Andrew Hidalgo, CEO         PVBJ,
INC.         By:       Andrew Hidalgo, Director         BENIS HOLDINGS, LLC    
    By:       Paul V. Benis Jr., Managing Member         PAUL V. BENIS Jr.      
  By:       Paul V. Benis Jr., Individually  

 

4

 

 

Exhibit A – PVBJ Balance Sheet as of April 1, 2020

 

[Exhibit A appears on the next pages]

 

5

 

 

[ex10-03_001.jpg] 



 

 

 

[ex10-03_002.jpg] 



 

 

 

[ex10-03_003.jpg] 



 

 

 